Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
The status of the parent application cited in paragraph [0001] needs to be updated to its current status.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 14, 15, and 18-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 14 is vague and indefinite at line 7 for a lack of antecedent basis for “the magnet”.  Based on the rest of the claim and the fact that the magnet is introduced in claim 16 it would seem as if “the magnet” should be –the first securing mechanism--.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piko et al (6,249,985) in view of Mills (9,791,255) and Rachlin (2,890,664).
The device as claimed is a kit claim and as such has several items that are not connected nor are they claimed as being connectable and therefore the claims can be met by showing the individual parts which can be collected together.  
Piko et al discloses an extension rod.
Mills discloses a first inside measurement template arranged to generally match inside dimensions and contours of a first rain gutter. 
Rachlin discloses a first outside measurement template arranged to generally match outside dimensions and contours of the first rain gutter.

With respect to claims 2 and 14 the combination of Piko et al, Mills, and Rachlin disclose the collection with Piko et al further disclosing the extension rod having a head assembly, which comprises: a pivot feature 47; a first securing mechanism 40; and an arm 42 connecting the pivot feature and the first securing mechanism.
With respect to claim 3 the combination of Piko et al, Mills, and Rachlin disclose the collection with Mills further disclosing the first inside measurement template includes a second securing mechanism 21 and Rachlin further discloses the first outside measurement template includes a third securing mechanism 14.
With respect to claims 4, 14, and 16 the combination of Piko et al, Mills, and Rachlin disclose the collection with Piko et al further disclosing the first securing mechanism is a magnet.
With respect to claims 5 and 17 the combination of Piko et al, Mills, and Rachlin disclose the collection with both Mills and Rachlin further disclosing the second securing mechanism includes a first metal component and the third securing mechanism includes a second metal component.
With respect to claim 6 and 15 the combination of Piko et al, Mills, and Rachlin disclose the collection with Rachlin further disclosing securing means on either side of the device 12 and 14 to make the device out of multiple components.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use securing means on either side of the template of Mills as 
With respect to claims 7-13 and 18-25 the combination of Piko et al, Mills, and Rachlin disclose the collection with the templates being contoured and sized as desired to match the gutter desired.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W FULTON whose telephone number is (571)272-2242.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHRISTOPHER W. FULTON
Examiner
Art Unit 2855



/CHRISTOPHER W FULTON/Primary Examiner, Art Unit 2855